         Case 4:21-cr-00017 Document 4 Filed on 01/13/21 in TXSD Page 1 of 2
                                                                                                United States Courts
                                                                                              Southern District of Texas
                                                                                                       FILED
                                                                                                  January 13, 2021
                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk of Court
                                    HOUSTON DIVISION


 UNITED STATES OF AMERICA                                  §
                                                           §
                        vs.                                §          Criminal No.
                                                           §
 TIMOTHY LEE TYLER                                         §
                                                           §
                                                                                    4:21-cr-17
           Defendant.                                      §



         APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Ryan K. Patrick, United States Attorney in and for the Southern District of

Texas,     petitioner    herein,    and       shows        to        the    Court     that      Timothy Lee Tyler;

DOB:10/21/1978,         duly   committed      to the       Montgomery County Jail- 1 Criminal Justice Dr,

Conroe, TX 77301, is a defendant in the above-captioned case which will be called for the

purpose of an initial appearance in the United States District Court for                            the   Southern

District of    Texas,     Houston    Division,        on       the      26th
                                                                       _______      day      of January, 2021, at

 10:00 A.M., in Houston, Texas.
_______

         Petitioner where he now stands duly committed by law further represents that the

Montgomery County Jail- 1 Criminal Justice Dr, Conroe, TX 77301, will release the defendant

into the custody of the United States Marshal for the Southern District of Texas or

any other authorized United States Marshal, upon                     this   Writ,   with     the agreement and

understanding that      after the   federal    proceedings necessitated by the cause, he is to be

returned by the said United States Marshal into the custody of the Montgomery County Jail- 1

Criminal Justice Dr, Conroe, TX 77301, where he now stands duly committed by law.
        Case 4:21-cr-00017 Document 4 Filed on 01/13/21 in TXSD Page 2 of 2



        WHEREFORE, petitioner prays the Court to issue a Writ of Habeas Corpus Ad

Prosequendum directing the United States Marshal for the Southern District of Texas, or any other

authorized United States Marshal, to produce the body of the said defendant before this Court on

the _______        January
     26th day of _____________________, 2021, so that he may be present in this cause at that

time.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney


                                       By:
                                              STEPHANIE BAUMAN
                                              Assistant United States Attorney
                                              1000 Louisiana, Suite 2300
                                              Houston, Texas 77002
                                              (713) 567-9000 Phone
                                              (713) 718-3300 Fax
